MEMORANDUM **
On December 27, 2007, this court concluded that, to the extent a certificate of appealability is required in this appeal, the request for a certificate of appealability is denied. By same order, this court determined that, to the extent a certificate of appealability is unnecessary in this case because appellant is a state pretrial detainee, see McNeely v. Blanas, 336 F.3d 822, 832 n. 10 (9th Cir.2003), appellant shall show cause as to why the district court’s June 7, 2007, judgment should not be summarily affirmed.
*630A review of appellant’s response to the order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.